UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1861



FRANCIS AKINRO,

                                              Plaintiff - Appellant,

          versus


MORGAN STATE UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-862-CCB)


Submitted:   November 20, 2001            Decided:   December 3, 2001


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.    Mark Jason Davis, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Akinro appeals from the district court’s order dis-

missing his complaint alleging his unlawful suspension from the

student body at Morgan State University. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Akinro v. Morgan State Univ., No. CA-01-862-CCB (D. Md. June 11,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2